ACCEPTED
                                                                                    14-14-00730-CV
                                                                      FOURTEENTH COURT OF APPEALS
                                                                                  HOUSTON, TEXAS
                                                                               1/27/2015 5:27:59 PM
                                                                                CHRISTOPHER PRINE
                                                                                             CLERK

                               No. 14-14-00730-CV

                                      In the                        FILED IN
                                                             14th COURT OF APPEALS
                                 Court of Appeals               HOUSTON, TEXAS
                                     For the                 1/27/2015 5:27:59 PM
                            Fourteenth District of Texas     CHRISTOPHER A. PRINE
                                                                      Clerk
                                   At Houston

                             

                                   No. 877816
                            In the 232nd District Court
                              Of Harris County, Texas

                             

                            ROBERT LOUIS MARTIN
                                   Appellant
                                      v.
                             THE STATE OF TEXAS
                                   Appellee

                             
                          State’s Motion for Extension
                              Of Time to File Brief
                               

To the Honorable Court of Appeals:

      The State of Texas, pursuant to TEX. R. APP. P. 2 & 10.5, moves for an

extension of time in which to file its appellate brief. The following facts are

relevant:

      1. In 2002, the appellant was found not guilty, by reason of insanity, of

            aggravated assault. (CR 29, 39). Except for a few months in2007, the
   appellant has been involuntarily committed to an inpatient mental

   health hospital ever since. (CR 29-30, 68, 71, 94 104, 126, 141, 179).

   In May, 2014, the hospital recommended that the appellant be

   discharged to an outpatient facility. (CR 154-166). The trial court

   held the required annual hearing for the appellant and, after a

   hearing, found that he was likely to cause serious harm to others and

   renewed the order for the appellant to remain in an inpatient facility

   for another year. (CR 179). The appellant filed a notice of appeal and

   the trial court certified his right to appeal. (CR 180, 183).

2. The State’s brief is quite late. The State’s brief was due on December

   29, 2014. This Court sent out a late-brief notice on January 13, 2015,

   and apparently received no reply from the State. On January 21,

   2015, this Court sent out notice that this case was set for submission

   without a State’s brief. According to this Court’s website, this case

   will be submitted for decision on March 17, 2015

3. This case was assigned to the undersigned attorney on January 26,

   2015. The prosecutor to whom this case was previously assigned is

   no long with the Harris County District Attorney’s Office.

4. Despite the Court having already set the case for submission, the

   State requests that this Court grant the State a 30-day extension from
        January 26, 2015 to allow the State to submit a brief. This would

        produce a deadline of February 25, 2015.

     5. The reason 30 days is necessary is that, partly as a result of

        personnel changes in the appellate section of the Harris County

        District Attorney’s Office, the undersigned attorney already has briefs

        due in five other cases, and two of those cases have orders stating

        that nor further extensions can be granted. Regrettably, not all of

        these cases can be the undersigned attorney’s number one priority,

        but, if this motion is granted, the undersigned attorney will ensure

        that this Court receives a brief from the State by the proposed

        deadline.



WHEREFORE, the State prays that this Court will grant the requested
extension.
                                               Respectfully submitted,


                                                /s/ C.A. Morgan
                                                CLINTON A. MORGAN
                                                Assistant District Attorney
                                                Harris County, Texas
                                                1201 Franklin, Suite 600
                                                Houston, Texas 77002-1923
                                                (713) 755-5826
                                                morgan_clinton@dao.hctx.net
                                                TBC No. 24071454
                            CERTIFICATE OF SERVICE

      I certify that I have requested that efile.txcourts.gov electronically serve

a copy of this motion to:

      Ken Goode
      Goodekc@msn.com



                                                  /s/ C.A. Morgan
                                                  CLINTON A. MORGAN
                                                  Assistant District Attorney
                                                  Harris County, Texas
                                                  1201 Franklin, Suite 600
                                                  Houston, Texas 77002-1923
                                                  (713) 755-5826
                                                  morgan_clinton@dao.hctx.net
                                                  TBC No. 24071454

Date: January 27, 2015